UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6019


UNITED STATES OF AMERICA,

                  Petitioner – Appellee,

          v.

VICTOR PERKINS,

                  Respondent – Appellant.



                              No. 10-6834


UNITED STATES OF AMERICA,

                  Petitioner – Appellee,

          v.

VICTOR PERKINS,

                  Respondent – Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:92-hc-00654-BR)


Submitted:   January 27, 2011               Decided:   March 8, 2011


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Victor Perkins, Appellant Pro Se.   David T. Huband, BUREAU OF
PRISONS, Butner, North Carolina; Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Victor    Perkins     appeals     the    district   court’s     order

denying his motion to discontinue his psychotropic medication

and a subsequent order revoking his conditional release.                        We

have     reviewed    the    record      and   find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Perkins, No. 5:92-hc-00654-BR (E.D.N.C.

Dec. 10, 2009 & June 1, 2010).            We further deny Perkins’ pending

motions    to   subpoena    his   medical     and    psychiatric   records,     to

“certify civil action as a class action,” for summary judgment,

for declaratory judgment, and to establish a funding program to

compensate him for the wrongful civil commitment.                     We deny as

moot Perkins’ motion for release pending appeal.                      We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the    materials    before    the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         3